Citation Nr: 0405833	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  02-09 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for passive aggressive 
personality, aggressive type.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel




INTRODUCTION

The veteran had active service from January 1971 to January 
1973.

This appeal arises from a September 2001 rating decision by 
the Jackson, Mississippi Regional Office (RO) of the 
Department of Veterans' Affairs which determined that new and 
material evidence adequate to reopen a claim of entitlement 
to service connection for passive aggressive personality, 
aggressive type, had not been submitted.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. § 5100).  This law redefines 
the obligations of VA with respect to the duty to assist.  Of 
particular note, under the VCAA, VA has a duty to assist the 
veteran with obtaining records necessary to substantiate his 
claim.  38 C.F.R. § 3.159(c).

In his Income-Net Worth and Employment Statement, dated March 
2002, the veteran wrote that he has been treated by Dr. 
Hearne since May 2001 for depression, prostate, shaking, and 
arthritis.  There are no records of this treatment in the 
veteran's claims file and there is no evidence that the RO 
requested these records.

In addition, the claims files contains a Social Security 
Inquiry that indicates the veteran became disabled in April 
2001 and received disability benefits.  However, the claims 
file does not contain medical records from the Social 
Security Administration.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should request the veteran 
to authorize 
Dr. Hearne to release his treatment 
records from May 2001 to the present.  
Subsequently, the RO should contact Dr. 
Hearne and obtain medical treatments 
records concerning the veteran.  

2.  The RO should contact the Social 
Security Administration and request 
that agency to provide copies of any 
decisions granting the veteran 
disability benefits as well as any 
medical records utilized in arriving at 
their decision.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the decision remains adverse to the 
veteran he should be furnished a 
supplemental statement of the case and 
provided an appropriate period of time 
in which to respond thereto.  The case 
should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




